Title: To James Madison from Henry Lee, 7 February 1807
From: Lee, Henry
To: Madison, James



dear Sir.
Alexa. feby 2d. 1807.

I have some papers of a private nature touching some pecuniary concerns in London interesting to me, which I am now arranging with a view of transmitting to Mr. Monroe our Minister soliciting his care of them.  A report is circulated here that our ministers are on their return home.
In this event I beg to know from you whether any public character will continue in London to whom I can address the packet & the name of the gentleman.
For really the business is so important to me, that unless I can be assured of an honorable protector there, I must disagreeable as it will be, cross the atlantic myself.  I hope you will be assured I mean not to intrude into state secrets, & expect no communication from yr. goodness, much as I rely on it, but what is proper for you to make.  I had counted much on Mr. Ms. attention to my affair & have been for 3 weeks preparing the papers which will be all ready by tomorrow, one copy of which I meant to ask you to forward with yr. dispatches to Mr. Monroe as the more likely way to secure their safe delivery.  Truely yrs.

H Lee

